Exhibit 10.3

RETENTION AGREEMENT

This RETENTION AGREEMENT (this “Agreement”) is made and entered into as of the
19th day of December, 2012 (the “Effective Date”) by and between BioMimetic
Therapeutics, Inc. (the “Company”) and Russ Pagano (the “Executive” and, with
the Company, the “Parties”).

WHEREAS, the Company has entered into a merger agreement dated November 19,
2012, by and among Wright Medical Group, Inc., a Delaware corporation (the
“Parent”), Achilles Merger Subsidiary, Inc., a Delaware corporation and a direct
wholly owned subsidiary of the Parent, Achilles Acquisition Subsidiary, LLC, a
Delaware limited liability company and a direct wholly owned subsidiary of
Parent, and the Company (as amended from time to time, the “Merger Agreement”);
and

WHEREAS, the Company desires to retain the Executive in the Executive’s current
position and the Executive desires to remain so employed from the Effective Date
through and following the Closing (as such term is defined in the Merger
Agreement); and

WHEREAS, the Parties desire to set forth in this Agreement the terms and
conditions under which the Executive will be eligible to receive certain
payments in connection with his continued employment with the Company through
and following the Closing.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
Parties hereby agree as follows:

1. Retention Payments. Executive will be entitled to receive certain retention
payments in accordance with the following terms.

(a) On the Closing Date (as such term is defined in the Merger Agreement), the
Executive will be entitled to receive an amount equal to $82,500 payable in a
single lump sum within 10 business days following the Closing Date, subject to
and conditioned upon the Executive remaining continuously employed by the
Company from the date hereof through the Closing Date. In the event that the
Executive voluntarily resigns from his employment with the Company prior to the
first anniversary of the Closing Date, the Executive must repay the Company an
amount equal to $52,000 within 10 business days following such resignation.

(b) On the one-year anniversary of the Closing Date, the Executive will be
entitled to receive an amount equal to $184,000 payable in a single lump sum
within 10 business days following such one-year anniversary of the Closing Date,
subject to and conditioned upon the Executive remaining continuously employed by
the Company from the date hereof through the one-year anniversary of the Closing
Date.

2. Payment of 2012 Bonus. The Executive will be paid his bonus for the 2012
fiscal year in the amount of $35,129 not later than December 31, 2012, subject
to and conditioned upon the Executive remaining continuously employed by the
Company from the date hereof through the date of payment.



--------------------------------------------------------------------------------

3. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

4. Reduction in Benefits. If at any time it is determined that payment of all
amounts provided for under this Agreement (the “Retention Benefits”), together
with any other payments and benefits payable to or for the benefit of the
Executive in connection with the transactions contemplated by the Merger
Agreement (together with the Retention Benefits, the “Total Benefits”), would
subject the Executive to an excise tax under Code Section 4999, and that a
reduction in the amount of the unpaid Retention Benefits would result in the
amount of the Total Benefits, net of all federal, state and local income taxes
on the Total Benefits (calculated at the highest applicable marginal rates) and
any taxes on the Total Benefits under Code Section 4999 (such amount, the “Net
After-Tax Receipts”), being equal to or greater than the Net After-Tax Receipts
that would result from payment of the unpaid Retention Benefits without
reduction, then the aggregate amount of any unpaid Retention Benefits shall be
reduced to the smallest amount that results in the Net After-Tax Receipts being
equal to or greater than the Net After-Tax Receipts that would result if the
unpaid Retention Benefits were reduced to any other amount. All determinations
under this Section 4 shall be made by a qualified independent third party
mutually acceptable to the Parties.

5. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Company shall hereafter effect a
reorganization, or consolidate with, or merge into, any other Person (including
pursuant to the Merger Agreement) or transfer all or substantially all of its
properties, stock, or assets to any other Person. For purposes of this
Section 5, the term “Person” means an individual, a corporation, an association,
a partnership, an estate, a trust and any other entity or organization and
includes all persons and entities directly or indirectly controlling, controlled
by or under common control with the Company, where control may be by management
authority, equity interest, contract, debt or other financing. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.

6. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

7. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving Party. The failure of either Party to require
the performance of any term or obligation of this Agreement, or the waiver by
either Party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

-2-



--------------------------------------------------------------------------------

8. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service for next
day or next business day delivery or deposited in the United States mail,
postage prepaid, registered or certified, and addressed to the Executive at his
last known address on the books of the Company or, in the case of the Company,
at its principal place of business, attention of the board of directors, or to
such other address as either Party may specify by notice to the other actually
received.

9. Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter herein and supersedes and terminates
all prior communications, agreements and understandings, written or oral,
including any employment agreement, with respect to any payments payable
pursuant to Section 1 and Section 2 of this Agreement.

10. No Contract of Employment. This Agreement is not intended to and does not
confer on the Executive or otherwise give rise to any right to continue in
employment with the Company for any definite period of time or in any particular
position.

11. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company’s board of directors.

12. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

14. Governing Law. This contract shall be construed and enforced under, and be
governed in all respects by the laws of, the State of Delaware, without regard
to the conflict of laws principles thereof.

[The remainder of this page has been left blank intentionally.]

 

-3-



--------------------------------------------------------------------------------

INTENDING TO BE LEGALLY BOUND, the Executive and the Company, by its duly
authorized representative, have executed this Agreement, as a sealed instrument
as of the Effective Date.

 

THE EXECUTIVE      BIOMIMETIC THERAPEUTICS, INC.

/s/ Russ Pagano

    

/s/ Samuel E. Lynch

Russ Pagano      By:   Samuel E. Lynch      Title:   President and Chief
Executive Officer

[Retention Agreement Signature Page]